DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17, 25 and 26 are pending in the instant application. Claims 1-17, 25 and 26 are allowed.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on July 6, 2022 have been fully considered and entered into the application. With regards to the nonstatutory double patenting rejection as being unpatentable over U.S. Patent No. 10,548,881, the rejection has been overcome by the submission of a terminal disclaimer on July 6, 2022 and the rejection has been withdrawn. 
REASONS FOR ALLOWANCE
The particles comprising a conjugate and pharmaceutical formulations thereof 
of the instant claims are novel and non-obvious over the prior art because of the limitation that the active agent is a topoisomerase I inhibitor. The prior art does not disclose a particle which fits within the scope of those of the instant claims nor does it disclose an obvious variant thereof.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626